DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
	Given the severity of the indefiniteness in the claims, the claims can not yet be interpreted/examined with prior art. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for being unclear for the following reasons;
In line 4, it is unclear what “silver-based” means. Does it mean that the layer must be over 50% silver, does it mean that the layer just needs to include silver, etc.? While the Examiner is aware that par. 0116 in Applicants published specification appears to define “based on” in the specification as a certain percentage, this appears to be defining the disclosure of dielectric layers “based on” certain materials (see published paragraph 0180 for example). There is simply no definition of what is meant by “silver-based”. 
The phrase "which can have" in line 4 renders the claim indefinite because itis unclear whether the limitations following the phrase are necessarily present. Specifically, does the layer necessarily have the claimed effects, does it have to just be capable of having the claimed effect (i.e. either alone or if something is done to it, etc.), etc.?
In the line 9 bridged to line 10, it is unclear whether the claim language is requiring that the total thickness of the dielectric layers is less than 100nm or is it requiring each individual dielectric layer to have a thickness of less than 100nm. Additionally, in the instance it is attempting to limit each individual dielectric layer to be less than 100nm, the claim will also be rejected for having a broad limitation together with a narrow limitation (i.e. note the broad limitation is less than 100nm but the previous limitation of a dielectric layer being 2 to 100nm is narrow) rendering it indefinite. 
Claim 2 is rejected for the following reasons;
Initially it is unclear whether claim 2 is attempting to recite another different and additional substrate from that already required of claim 1 or whether the substrate of claim 2 can be the substrate previously recited.
Similarly, as it is unclear whether this is a different, additional, substrate or can it be the same one previously claimed, it is also unclear whether the functional coating and reflective color-adjustment coatings recited in claim 2 are the same as claim 1 or are they different. Additionally, the Examiner points out that as line 3 merely recites “a functional coating” but never recites it being “silver-based” makes it further unclear whether the functional coating is the same as that recited in claim 1 or can it be a different functional coating that does not need to be silver.
The phrase "which can have" in line 4 renders the claim indefinite because itis unclear whether the limitations following the phrase are necessarily present. Specifically, does the layer necessarily have the claimed effects, does it have to just be capable of having the claimed effect (i.e. either alone or if something is done to it, etc.), etc.?
In the line 9 bridged to line 10, it is unclear whether the claim language is requiring that the total thickness of the dielectric layers is less than 100nm or is it requiring each individual dielectric layer to have a thickness of less than 100nm. Additionally, in the instance it is attempting to limit each individual dielectric layer to be less than 100nm, the claim will also be rejected for having a broad limitation together with a narrow limitation (i.e. note the broad limitation is less than 100nm but the previous limitation of a dielectric layer being 2 to 100nm is narrow) rendering it indefinite. 
Claim 3 is rejected for the following reasons;
Initially it is unclear whether claim 3 is attempting to recite additional substrates from that already required of claim 1 or whether the substrates of claim 3 include the substrate previously recited.
Similarly, as it is unclear whether the substrates include that of claim 1 or are completely different substrates, it is also unclear whether the functional coating and reflective color-adjustment coatings recited in claim 3 are the same as claim 1 or are they different. Additionally, the Examiner points out that as line 3 merely recites “a functional coating” but never recites it being “silver-based” makes it further unclear whether the functional coating is the same as that recited in claim 1 or can it be a different functional coating that does not need to be silver.
The phrase "which can have" in line 3 renders the claim indefinite because itis unclear whether the limitations following the phrase are necessarily present. Specifically, does the layer necessarily have the claimed effects, does it have to just be capable of having the claimed effect (i.e. either alone or if something is done to it, etc.), etc.?
In the line 9 bridged to line 10, it is unclear whether the claim language is requiring that the total thickness of the dielectric layers is less than 100nm or is it requiring each individual dielectric layer to have a thickness of less than 100nm. Additionally, in the instance it is attempting to limit each individual dielectric layer to be less than 100nm, the claim will also be rejected for having a broad limitation together with a narrow limitation (i.e. note the broad limitation is less than 100nm but the previous limitation of a dielectric layer being 2 to 100nm is narrow) rendering it indefinite. 
In the last line of the claim, it recites “an additional substrate” and it is unclear whether this is another additional substrate or did the claim mean to recite “the additional substrate” previously recited in the claim (see line 5).
Claim 4 is rejected for the following reasons;
In line 3, is “a reflective color-adjustment coating” a separate coating from the previously claimed or did the claim mean to recite “the reflective color-adjustment coating” from claim 1
In line 6, is “this reflective coating” limiting the reflective coating recited previously in claim 6 or is it the one recited in claim 1. 
Additionally, it is unclear whether the claim is now requiring the substrate from claim 1 to be clear glass with the recited thickness or whether the claim is reciting conditional language where the variation in reflection just has to be present when the layer or coating is on a clear glass substrate with the thickness. 
Claim 5 is rejection for the following reasons;
it is unclear whether the claim is now requiring the substrate from claim 1 to be clear glass with the recited thickness or whether the claim is reciting conditional language where the reflection just has to be present when the layer or coating is on a clear glass substrate with the thickness. 
Claim 6 is rejection for the following reasons;
Given line 5 of the claim, it is unclear whether the claim is now requiring more than one dielectric layer to be present or whether this is merely conditional wherein if more than one is present (i.e. the reflective dielectric and one other dielectric), then the difference in index would be obtained. Note, claim 1 recites the reflective color-adjustment coating comprising at least one dielectric layer including a reflective dielectric layer which allows for the reflective color-adjustment coating to comprise only one dielectric layer and that dielectric layer being the reflective dielectric layer. With this being said, if the reflective dielectric layer is the only dielectric layer, it is unclear how it can have a difference in refractive index with another dielectric layer of the coating when no other dielectric layer is yet to be positively recited. 
Claim 8 is rejected for the following reasons;
The claim appears to be listing Markush Groups (see “dielectric layer chosen from” in line 3, “chosen from” in line 4 and “chosen from” in line 6) using improper Markush language. Note, Markush listings should be written in the alternative and alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C".
The claim recites in line 4 “the layers of oxide…” and in line 6, “the layers of nitride..”, however, this lacks antecedents basis as no layers of oxide or nitride have been previously claimed. 
Claim 9 is rejected for the following reason;
The claim appears to be listing Markush Groups (see “dielectric layer chosen from” in line 3,) using improper Markush language. Note, Markush listings should be written in the alternative and alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C".
Claim 12 is rejection because 
while it recites “measured on each of the sides of the material”, no “material sides” are previously mentioned/ recited. Instead, claim 1 only recited sides of substrates comprising a material. So is claim 12 attempting to recite measured on each side of the substrates and if so, on which substrate (s) as claim 1 allows for more than one. 
Claim 13 is rejected because
it is unclear what “silver-based” means. Does it mean that the layer must be over 50% silver, does it mean that the layer just needs to include silver, etc.? While the Examiner is aware that par. 0116 in Applicants published specification appears to define “based on” in the specification as a certain percentage, this appears to be defining the disclosure of dielectric layers “based on” certain materials (see published paragraph 0180 for example). There is simply no definition of what is meant by “silver-based”. 
Claim 14 is rejected because
it is unclear what “silver-based” means. Does it mean that the layer must be over 50% silver, does it mean that the layer just needs to include silver, etc.? While the Examiner is aware that par. 0116 in Applicants published specification appears to define “based on” in the specification as a certain percentage, this appears to be defining the disclosure of dielectric layers “based on” certain materials (see published paragraph 0180 for example). There is simply no definition of what is meant by “silver-based”. 
Claim 17 is rejected because
 the claim recites “and/or” in line 3 which allows for all three but it is unclear how the glazing can be monolithic and laminated or even monolithic and multiple at the same time. 
Claim 18 is rejected because
In line 2 it recites “a material” but it is unclear whether this is an additional different material or is this meant to be the material previously recited from claim 1
Claim 19 is rejected because
In line 2 it recites “a material” but it is unclear whether this is an additional different material or is this meant to be the material previously recited from claim 1
Claim 20 is rejected because
In line 2 it recites “a material” but it is unclear whether this is an additional different material or is this meant to be the material previously recited from claim 1
Claim 21 is rejected because
In the last line, it recites that the functional coating can be on face 3 but given that claim 17 from which the claim depends allows for the glazing to be monolithic, there would not be a face 3. As such, is claim 21 requiring a face 3 now or is this conditional wherein if the laminated or multiple options of claim 17 are met, then the coating can be on face 3. 
The phrase "which can have" in line 3 renders the claim indefinite because itis unclear whether the limitations following the phrase are necessarily present. Specifically, does the layer necessarily have the claimed effects, does it have to just be capable of having the claimed effect (i.e. either alone or if something is done to it, etc.), etc.?
Claim 23 is rejected because
It recites variation in light reflection but it is unclear what the variation is? Is this a comparison of reflection from one side of the glazing to the other, etc.?

** All other claims not singly listed above, are rejected as being dependent on indefinite independent claim 1 or 17 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784